Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 10/26/22. Claims 31, 39, 40, and 43-53, are pending in this application. 
Claim rejections Under 35 U.S.C. §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 43 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without undue experimentation, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). In particular, the amendment to claim 43 appears to lack support in the drawings or written description. Specifically, applicants amendment stating that the top capacitor electrode “not anywhere” and “being directly above the conductive structure” appears a direct contradiction. This rejection stands. It appears that applicants wish to recite that the top capacitor electrode does not overlap the conductive structure, when viewed in plain view. Such an amendment would be supported and would overcome the above rejection.  
Claim Rejections under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39 and 40 are rejected under 35 U.S.C. §103 as being unpatentable over Sills (US 20180197862 A1) and further in view of Cartier (US 20160043088 A1).
Regarding claim 39, Sills discloses an array of capacitors, comprising:
a plurality of capacitors individually comprising a bottom capacitor electrode (see fig 13), a top capacitor electrode laterally-inward of and above the bottom capacitor electrode (see 60 over 44), and a capacitor insulator between the top and bottom capacitor electrodes 58;
a conductive structure directly electrically coupling the bottom capacitor electrodes together (16), the conductive structure comprising conductive material that is directly against the bottom capacitor electrodes (16) and has intrinsic electrical resistance of 0.001 to 1.0 ohm: cm (this office action notes that this resistance is equivalent to line resistance): and
However, Sills does not disclose the top capacitor electrode having an uppermost surface thereof that is directly above the bottom capacitor electrode. However, Cartier discloses the top capacitor electrode having an uppermost surface thereof that is directly above the bottom capacitor electrode (see 58a/b disclosed above 44, 42). 
Sills and Cartier are in the same or similar fields of endeavor. It would have been obvious to combine Sills with Cartier. Sills and Cartier may be combined by forming the electrodes of Sills in accordance with Cartier. One having ordinary skill in the art would be motivated to combine Sills with Cartier in order to provide a common electrode to multiple switching elements (see paras [0064]-[0066])
Regarding claim 40, Sills discloses an array of memory cells incorporating the array of capacitors of claim 39, the memory cells comprising a plurality of vertical transistors above the plurality of capacitors(see fig 13); the vertical transistors individually comprising a top source/drain region, a bottom source/drain region(see fig 13, 71-71), and a channel region vertically there-between; individual of the bottom source/drain regions being directly electrically coupled to individual of the top capacitor electrodes(see fig 13, 71-71, channel 72).


Claim Rejections under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-46 are rejected under 35 U.S.C. §103 as being unpatentable over Sills (US 20180197862 A1) Sills (US 20180197862 A1) and further in view of Wang (WO 2019099066 A1).
Regarding claim 43, Sills disclose an array of capacitors, comprising:
a plurality of capacitors individually comprising a bottom capacitor electrode, a top capacitor electrode laterally-inward of and above the bottom capacitor electrode (100), and a capacitor insulator between the top and bottom capacitor electrodes(see fig 13, 71-71, channel 72, insulator 58);
a conductive structure directly electrically coupling the bottom capacitor electrodes together, the conductive structure comprising conductive material that is directly against the bottom capacitor electrodes and has intrinsic electrical resistance of 0.001 to 1.0 ohm: cm (line resistance): and
the top capacitor electrode not anywhere directly above the conductive structure (see 60 is adjacent to parts of 44/42).
Regarding claim 44, Sills disclose the array of memory cells incorporating the array of capacitors of claim 43, the memory cells comprising a plurality of vertical transistors above the plurality of capacitors (see claim 70 disclosing vertical fest); the vertical transistors individually comprising a top source/drain region (71-73), a bottom source/drain region, and a channel region vertically there-between; individual of the bottom source/drain regions (see fig 36 71-73)being directly electrically coupled to individual of the top capacitor electrodes(see 73 coupling link).
Regarding claim 45, Sills disclose the array of claim 43 wherein the bottom capacitor electrode is not directly above the conductive structure(see 60 is adjacent to parts of 44/42).
Regarding claim 46, Sills disclose an array of memory cells incorporating the array of capacitors of claim 45, the memory cells comprising a plurality of vertical transistors above the plurality of capacitors (see fig 36, disclosing 71-73); the vertical transistors individually comprising a top source/drain region, a bottom source/drain region, and a channel region vertically there-between, (see fig 36 disclosing feet 71-73); individual of the bottom source/drain regions being directly electrically coupled to individual of the top capacitor electrodes (see coupling 73).
Regarding claim 49, Sills discloses an array of memory cells comprising, comprising:
a plurality of capacitors individually comprising a bottom capacitor electrode 45, a top capacitor electrode laterally-inward of and above the bottom capacitor electrode 60, and a capacitor insulator between the top and bottom capacitor electrodes58;
a conductive structure directly electrically coupling the bottom Capacitor electrodes together 16, the conductive’ structure comprising conductive material that is directly against the bottom capacitor electrodes (see fig 13);
a plurality of vertical transistors above the plurality of capacitors; the vertical transistors individually comprising a top source/drain region, a bottom source/drain region, and a channel region vertically there-between; individual of the bottom source/drain regions being directly above and directly against individual of the top capacitor electrodes (see fig 21, disclosing 71-77); and
Wang discloses the top capacitor electrode below the bottom source/drain region being wider at its top than at its bottom (see fig 1).
Sills and Wang are in the same or similar fields of endeavor. It would have been obvious to combine Sills with Wang. Sills and Wang may be combined by forming the top inner electrode of Sills with a wider top, as in Wang. One having ordinary skill in the art would be motivated to combine Sills and Wang in order to facilitate manufacturing.
Regarding claim 50, Sills and Wang disclose the array of claim 49 wherein the conductive material of the conductive structure has intrinsic electrical resistance of 0.001 to 1.0 ohm-cm (this office action notes that these values are line resistance).
Regarding claim 51, Sills and Wang disclose the array of claim 49 wherein the memory cells comprise DRAM (see par [0098] of Sills).
Regarding claim 52, Sills and Wang disclose the array of claim 49 wherein the transistors comprise conductive gate lines that interconnect multiple of the vertical transistors in individual rows (see figs 13-21) disclosing interconnection.
Regarding claim 53, Sills and Wang disclose the array of claim 49 wherein the top source/drain region, the bottom source/drain region, and the channel region comprise a vertically-elongated pillar (see fig 21 of Sills disclosing 71-77).
Allowable Subject Matter
Claim 31 recites allowable subject matter. In particular, the cited art do not disclose that the conductive structure being closer to uppermost surfaces of the bottom capacitor electrodes than to bottom surfaces of the bottom capacitor electrodes. Claims 47 and 48 depend from claim 31 and are also allowable.
Response to Arguments
This office action notes that applicant has amended the claims with new features. As a result, this office action has adjusted  the interpretation of the cited art and now additionally cites to Cartier as disclosing the new features, in combination. Thus, applicant’s assertions are now moot.
Further, applicant fails to include and argue the following sequential recited phrases accurately “not anywhere” and “being directly above.” This office action notes that these two phrases are grammatical contradictions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813